
	
		I
		112th CONGRESS
		1st Session
		H. R. 1386
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Markey (for
			 himself, Mr. Smith of New Jersey,
			 Ms. Bordallo,
			 Mr. Burgess,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Mr. McDermott, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of comprehensive Alzheimer’s disease and related
		  dementia diagnosis and services in order to improve care and outcomes for
		  Americans living with Alzheimer’s disease and related dementias by improving
		  detection, diagnosis, and care planning.
	
	
		1.Short titleThis Act may be cited as the
			 Health Outcomes, Planning, and
			 Education for Alzheimer’s Act.
		2.Medicare coverage of
			 comprehensive Alzheimer’s disease diagnosis and services
			(a)In
			 generalSection 1861 of the Social Security Act is
			 amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)comprehensive Alzheimer’s disease diagnosis
				and services (as defined in subsection
				(iii));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Comprehensive Alzheimer’s disease diagnosis and
		  services(1)The term
				comprehensive Alzheimer’s disease diagnosis and services means the
				services described in paragraph (2) furnished to an individual—
								(A)who does not already have a diagnosis
				of Alzheimer’s disease; and
								(B)for whom a physician or a practitioner
				described in clause (i), (iv), or (v) of section 1842(b)(18)(C), in a medical
				setting such as a physician's office, a hospital, a skilled nursing facility, a
				community health center, or another similar medical setting—
									(i)has detected the individual may
				have a cognitive impairment or dementia; and
									(ii)pursuant to such detection, has
				determined a diagnostic evaluation for Alzheimer’s disease is needed.
									(2)The services described in this
				paragraph are the following:
								(A)A diagnostic evaluation, including
				referral to a specialist if recommended.
								(B)If the individual is diagnosed with
				Alzheimer's disease under the diagnostic evaluation under subparagraph (A),
				care planning services (with the individual or with one or more family
				caregivers of the individual without the presence of the individual), including
				assistance understanding the diagnosis as well as the medical and non-medical
				options for ongoing treatment, services, and supports, and information about
				how to obtain such treatments, services, and supports.
								(C)Medical record documentation, with
				respect to an individual, of the diagnostic evaluation under subparagraph (A),
				the diagnosis, and any care planning services under subparagraph (B).
								(3)In this subsection, the term
				Alzheimer's disease means Alzheimer's disease and related
				dementias.
							.
				(b)PaymentSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)) is amended by striking and before
			 (Z) and inserting before the semicolon at the end the following:
			 , and (AA) with respect to comprehensive Alzheimer’s disease diagnosis
			 and services (as defined in section 1861(iii)), the amount paid shall be an
			 amount equal to 80 percent of the amount determined under a fee schedule
			 designated by the Secretary.
			(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1 of the year following the year which includes
			 the date of the enactment of this Act.
			
